 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL ENRIQUE DIAZ,                               No. 2: 15-cv-2083 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    ASSOCIATE WARDEN HURLEY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s September 30, 2019 motion for a

19   court order directing prison officials to provide him with law library access. (ECF No. 74.) For

20   the reasons stated herein, plaintiff’s motion is denied.

21          On March 27, 2018, this action was dismissed, and judgment was entered. (ECF Nos. 47,

22   48.) On October 1, 2019, the court denied plaintiff’s motion to vacate the judgment. (ECF No.

23   73.) In the pending motion, plaintiff does not allege why he requires law library access with

24   respect to the instant action. Because this case is closed, and the court denied plaintiff’s motion

25   to vacate the judgment, the undersigned finds that plaintiff has not demonstrated that he requires

26   law library access to prosecute this case.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a court order

 2   directing prison officials to provide him with law library access (ECF No. 74) is denied.

 3   Dated: October 10, 2019

 4

 5

 6

 7
     Diaz2083.ord
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
